
	
		I
		111th CONGRESS
		1st Session
		H. R. 1565
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of a semipostal in order to
		  afford a convenient means by which members of the public may contribute towards
		  the acquisition of works of art to honor female pioneers in U.S. Government
		  service and American life.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Female Congressional Pioneers
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The 75 women
			 currently serving in the House of Representatives owe a debt of gratitude to
			 all of their foremothers who broke down barriers, both in their election to,
			 and in the important legislative work they accomplished as Members of, the
			 House of Representatives.
			(2)5
			 women in particular stand out for their status as the first
			 women in certain categories.
			(3)In 1916, Jeannette
			 Rankin broke new ground by becoming the first woman elected to the House of
			 Representatives, representing the State of Montana, first from 1917 to 1919 and
			 later from 1941 to 1943.
			(4)Jeannette Rankin’s
			 first election was all the more remarkable, considering that it came 3 years
			 before women’s suffrage was a legally guaranteed right throughout the United
			 States.
			(5)Jeannette Rankin
			 directly contributed to a woman’s right to vote when she introduced a
			 resolution in 1919 to support a women’s suffrage amendment to the Constitution
			 of the United States.
			(6)Jeannette Rankin
			 remained dedicated to a peaceful world, both by voting against the declarations
			 of World War I and World War II (and in fact was the only Representative to
			 vote against the declaration of World War II) and by working tirelessly to
			 promote peace during her years outside of Congress.
			(7)In 1924, Mary
			 Teresa Norton became the first Democratic woman elected to the House of
			 Representatives, and one of a small number of women during that period who were
			 elected in their own right and not to replace their husbands, representing New
			 Jersey’s 12th Congressional District from 1925 to 1951.
			(8)Mary Norton served as the chair of the
			 Committee on the District of Columbia from 1931 to 1937, effectively governing
			 the city, which had no municipal government of its own at that time.
			(9)In 1934, Mary
			 Norton became the first woman to chair a major political party in a State, as
			 head of the New Jersey State Committee.
			(10)Mary Norton was
			 instrumental in the drafting and passage in 1938 of a major piece of President
			 Franklin D. Roosevelt’s New Deal, the Fair Labor Standards Act, which
			 established a minimum wage, a maximum workweek, overtime pay, and a prohibition
			 on child labor.
			(11)In 1964, Patsy
			 Takemoto Mink became the first Asian-American woman elected to the House of
			 Representatives, representing Hawaii’s 2nd Congressional District from 1965 to
			 1977 and again from 1991 until her death in 2002.
			(12)Patsy Mink
			 secured an assignment to the Committee on Education and Labor, for which her
			 previous expertise and interests made her well suited, and used her time on
			 that Committee to introduce the first child care bill, as well as bills to
			 provide for bilingual education, student loans, special education, and the Head
			 Start program.
			(13)Patsy Mink gained
			 passage in 1965 of legislation to support the construction of schools in the
			 Trust Territory of the Pacific Islands.
			(14)Patsy Mink
			 established the Democratic Women’s Caucus in 1995 and served as its first
			 chair.
			(15)In 1968, Shirley
			 Anita St. Hill Chisholm made history by becoming the first African-American
			 woman elected to the House of Representatives, representing New York’s 12th
			 Congressional District until her retirement in 1983.
			(16)Shirley Chisholm
			 was a founding member of the Congressional Black Caucus, a fierce advocate for
			 women’s rights and democracy, and a staunch opponent of the Vietnam War.
			(17)Shirley Chisholm
			 was an outspoken advocate for equal rights, early childhood education, fair
			 labor standards, and the Martin Luther King, Jr. holiday effort.
			(18)Shirley Chisholm
			 further cemented her place in history when she became the first
			 African-American person to seek a major political party’s nomination for
			 President in 1972.
			(19)In 1920, Edith
			 Nourse Rogers became the first congresswoman from New England and, when she
			 died in 1960 after 35 years of service to Massachusetts, became the
			 longest-serving Congresswoman.
			(20)In 1929, Edith
			 Rogers became the first woman to gavel the House of Representatives to
			 order.
			(21)Edith Rogers
			 became the first woman in Congress to have her name attached to a bill, which
			 bill eventually achieved enactment in 1938 and established the National Cancer
			 Institute.
			(22)There is a
			 genuine need to honor these women, and others like them, more often in our
			 Nation’s artistic and cultural venues.
			3.Special postage
			 stampIn order to afford the
			 public a convenient means by which to contribute towards the acquisition (for
			 public display in the United States Capitol and other appropriate venues) of
			 works of art honoring Jeannette Rankin, Mary Teresa Norton, Patsy Takemoto
			 Mink, Shirley Anita St. Hill Chisholm, Edith Nourse Rogers, and other female
			 pioneers in U.S. Government service and to American life, the United States
			 Postal Service shall provide for the issuance and sale of a semipostal in
			 accordance with section 416 of title 39, United States Code, subject to the
			 following:
			(1)Disposition of
			 amounts receivedAll amounts becoming available from the sale of
			 the semipostal shall be transferred by the Postal Service to the Capitol
			 Preservation Commission and the House Fine Arts Board (which is hereby
			 authorized to accept any such amounts) under such arrangements as the Postal
			 Service and those entities shall by mutual agreement establish in order to
			 carry out the purposes of this Act.
			(2)No effect on
			 authority to issue other stampsNo semipostal issued pursuant to
			 this Act shall be taken into account for purposes of applying any numerical
			 limitation established under section 416(e)(1)(C) of such title 39.
			4.DefinitionsFor purposes of this Act—
			(1)the term
			 semipostal has the meaning given such term by section 416(a)(1) of
			 title 39, United States Code;
			(2)any determination
			 of the amounts becoming available from the sale of the
			 semipostal described in section 3 shall be made in accordance with section
			 416(d) of title 39, United States Code;
			(3)the term
			 Capitol Preservation Commission means the United States Capitol
			 Preservation Commission, established by section 801 of Public Law 100–696 (2
			 U.S.C. 2081); and
			(4)the term
			 House Fine Arts Board means the House of Representatives Fine Arts
			 Board, established by section 1001 of Public Law 100–696 (2 U.S.C.
			 2121).
			
